DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ response to the Non-final Rejection mailed 10/30/20 has been acknowledged.
Applicant amended specification and claims of the application to overcome objections to the specification, drawings and some claims. Amended claims include Claims 1, 6, 7, 16, 21, 24-27, and 30. Claim 23 was cancelled and its allowable subject matter was incorporated into Claim 21. Applicant also added Claim 30, dependent on Claim 16. 

Status of Claims
Claims 9-15 and 18-20 were cancelled earlier.
Claims 1-8, 16-17, 21-22, and 24-31 are examined on merits herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. James Potashnik on 02/17/21.
Please, amend Claim 31 as cited below:
Claim 31: The method of claim 16, wherein the etching process concurrently etches the second ILD layer to define the trench and to define a second trench that is laterally separated from the trench by the second ILD layer, wherein the second trench is defined by a smooth sidewall of the second ILD layer that continuously extends between upper and lower surfaces of the second ILD layer.


Allowable Subject Matter
Claims 1-8, 16-17, 21-22, and 24-31 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitations of Claim 1 as: “performing an etching process to selectively etch the ILD layer to define a first cavity that exposes an entire top of the memory device”, and “a part of the sidewall spacer is arranged directly between the first cavity and a side of the memory device after selectively etching the ILD layer”, in combination with other limitations of the claim.
Re Claim 16: The prior art of record, alone or in combination, fail to anticipate or render obvious such claimed limitations as: “the etch stop layer extends above the memory device before the etching process and is reduced to below a top of the memory device after the etching process”, in combination with other limitations of the claim.
Re Claim 21: The prior art of record, alone or in combination, fail to anticipate or render obvious such claimed limitations as: “the etching process etches the one or more sidewall spacers”, in combination with other limitations of Claim 16.
Re Claims 2-8, 17, 22, and 24-31: Claims 2-8, 17, 22, and 24-31 are allowed due to their dependency on one of independent Claims 1, 16, or 21.
The prior art of record include: Chen (US 2014/0203236), Kawashima (US 2014/0063913), Narayanan (US 9,741,765), and Chang (US 2015/0090949).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/17/21